Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 6, 1994, convicting defendant, upon his guilty plea, of attempted burglary in the second degree, and sentencing him to five years probation, unanimously affirmed.
The police had a common-law right to question defendant and his companion, who at 3:00 a.m. were the lone occupants of a car near the lower Manhattan crime scene of a burglary, after learning that the two perpetrators in custody had come from the Bronx and had been seen earlier that evening in the company of two others (People v De Bour, 40 NY2d 210, 215-216, 223). This ripened into reasonable suspicion when upon the officers’ approach to the vehicle, defendant tried to flee and the officers observed a glass cutter in the vehicle of the type which could have been used in the burglary under investigation where the glass in the vestibule door had been *322cut but no cutter had been found at the scene (see, People v Martinez, 80 NY2d 444).
The showup identification was not unduly suggestive since defendant and his cohort were not handcuffed, the officers’ guns were bolstered, and they merely stood next to the suspects (see, People v Hicks, 68 NY2d 234, 242-243). Concur— Ellerin, J. P., Asch, Nardelli and Williams, JJ.